271 F.2d 277
TEXTILE WORKERS UNION OF AMERICA, AFL-CIO LOCAL UNION NO.1386, Appellant,v.AMERICAN THREAD COMPANY, Clover, South Carolina, Appellee.
No. 7929.
United States Court of Appeals Fourth Circuit.
Argued Oct. 22, 1959.Decided Oct. 23, 1959.

Theodore W. Law, Jr., Columbia, S.C.  (Henry W. Kirkland, Columbia, S.C., and Benjamin Wyle, New York City, on brief), for appellant.
Fred W. Elarbee, Jr., Atlanta, Ga.  (Frank A. Constangy, Constangy & Prowell, Atlanta, Ga., and Perrin & Perrin, Spartanburg, S.C., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BUTLER, District Judge.
PER CURIAM.


1
This case presents substantially the same question decided by this court in Enterprise Wheel & Car Corporation v. United Steel Workers, 4 Cir., 1959, 269 F.2d 327, and Textile Workers Union of America v. Cone Mills Corp., 4 Cir., 1959, 268 F.2d 920.  The only possible difference in the situation, apparent to the court, is the provision of Article 2, Section 3, of the collective bargaining agreement, which confers certain rights upon the individual employee to control the processing of grievances.


2
Inasmuch as we decided Enterprise Wheel and Cone Mills after the District Court's decision in this case, we think the appropriate action here is to remand the case to the District Court for reconsideration in light of our opinions in Enterprise Wheel and Cone Mills.


3
The appellee also contends that the complaint was fatally defective in failing to allege that the employer's business affected interstate commerce.  This point was raised by the appellee in the District Court, but in dismissing the complaint, the court did not indicate the grounds of dismissal.  The appellant made no move to amend his complaint to supply the missing allegations, but contends here that their substance may be inferred from other allegations of the complaint.  In view of this, we think that the costs of this appeal should be upon the appellant.


4
On remand, the appellant may, if so advised, apply to the District Court for leave to amend its complaint.


5
Remanded for further proceedings.